Name: Commission Regulation (EC) NoÃ 109/2005 of 24 January 2005 on the definition of the economic territory of Member States for the purposes of Council Regulation (EC, Euratom) NoÃ 1287/2003 on the harmonisation of gross national income at market prices
 Type: Regulation
 Subject Matter: national accounts;  prices;  economic geography;  EU finance;  economic analysis
 Date Published: nan

 25.1.2005 EN Official Journal of the European Union L 21/3 COMMISSION REGULATION (EC) No 109/2005 of 24 January 2005 on the definition of the economic territory of Member States for the purposes of Council Regulation (EC, Euratom) No 1287/2003 on the harmonisation of gross national income at market prices THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Regulation (EC, Euratom) 1287/2003 of 15 July 2003 on the harmonisation of gross national income at market prices (GNI Regulation) (1), and in particular Article 5(1) thereof, Whereas: (1) Article 2(7) of Council Decision 2000/597/EC, Euratom of 29 September 2000 on the system of the Communities own resources (2) lays down that gross national product at market prices (GNP) is to be considered equal to gross national income at market prices (GNI) as provided by the Commission in application of the European System of Accounts (ESA). The ESA of 1995 (ESA95), superseding two earlier systems of 1970 and 1979 respectively, was established by Council Regulation (EC) No 2223/96 of 25 June 1996 on the European system of national and regional accounts in the Community (3), and was set out in the Annex thereto. GNI, as used in ESA95, replaced GNP as a criterion for own resource purposes, with effect from budget year 2002. (2) Council Regulation (EC, Euratom) 1287/2003 lays down the procedures for the forwarding of GNI data by Member States and the procedures and checks on the calculation of GNI, and establishes the GNI Committee. (3) For the purpose of the definition of gross national income at market prices (GNI) pursuant to Article 1 of Regulation (EC, Euratom) No 1287/2003, it is necessary to clarify the ESA95 definition of economic territory. (4) For the purpose of implementation of Article 1 of Council Directive 89/130/EEC, Euratom on the harmonisation of the compilation of gross national product at market prices (4), the economic territory of Member States is defined by Commission Decision 91/450/EEC, Euratom (5). The equivalent definition should now be provided in respect of GNI. (5) The measures provided for in this Regulation are in accordance with the opinion of the GNI Committee. HAS ADOPTED THIS REGULATION: Article 1 For the purposes of Regulation (EC, Euratom) 1287/2003 the term economic territory shall have the meaning attributed to it in paragraphs 2.05 and 2.06 of Annex A to Regulation (EC) 2223/96, the term geographic territory as used in those paragraphs being understood to comprise the Member States territories as listed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2005. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 181, 19.7.2003, p. 1. (2) OJ L 253, 7.10.2000, p. 42. (3) OJ L 310, 30.11.1996, p. 1; Regulation as last amended by Regulation (EC) No 1267/2003 of the European Parliament and of the Council (OJ L 180, 18.7.2003, p. 1). (4) OJ L 49, 21.2.1989, p. 26; Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (5) OJ L 240, 29.08.1991, p. 36; Decision as last amended by the 2003 Act of Accession. ANNEX Member States territory:  the territory of the Kingdom of Belgium,  the territory of the Czech Republic,  the territory of the Kingdom of Denmark, except for the Faroe Islands and Greenland,  the territory of the Federal Republic of Germany,  the territory of the Republic of Estonia,  the territory of the Hellenic Republic,  the territory of the Kingdom of Spain,  the territory of the French Republic, with the exception of the overseas countries and territories over which it exercises sovereignty, as defined in Annex II to the Treaty establishing the European Community,  the territory of Ireland,  the territory of the Italian Republic,  the territory of the Republic of Cyprus,  the territory of the Republic of Latvia,  the territory of the Republic of Lithuania,  the territory of the Grand Duchy of Luxembourg,  the territory of the Republic of Hungary,  the territory of the Republic of Malta,  the territory of the Kingdom of the Netherlands, with the exception of the overseas countries and territories over which it exercises sovereignty, as defined in Annex II to the Treaty establishing the European Community,  the territory of the Republic of Austria,  the territory of the Republic of Poland,  the territory of the Portuguese Republic,  the territory of the Republic of Slovenia,  the territory of the Slovak Republic,  the territory of the Republic of Finland,  the territory of the Kingdom of Sweden,  the territory of the United Kingdom of Great Britain and Northern Ireland.